internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------------------------- -------------------------------- -------------------------------- ------------------------------------- re ------------------------------------------------------ ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-103498-13 date date legend grantor spouse child child child child trust individual co-trustee bank court state state statute year year year year date date date date date date x ---------------------- --------------------- -------------- ---------------------------- -------------- --------------- ------------------------------------------------------------------------ -------------------- ------------------------------------------------------------------------------ ------------------------------ ----------------------------------------------------------------------------- ------------- ------------------------------------- ------ ------ ------ ------ ------------------ --------------------- ----------------------- ------------------ ------------------ ----------------------- ---------- plr-103498-13 y z --- dear --------------------------------- this responds to your personal representative’s letter of date requesting rulings as to the generation-skipping_transfer gst estate gift and income_tax implications of the proposed modification to an irrevocable_trust the facts submitted and the representations made are as follows as of year a year prior to grantor and spouse were husband and wife and had four children child child child and child collectively children on date in year grantor formed an irrevocable_trust trust it has been represented that spouse and individual co-trustee were the co-trustees of trust sec_3_1 of trust provides that the trustees have the discretion to distribute income to spouse and children there is no duty to equalize distributions and spouse’s welfare is the paramount consideration in making such distributions income not distributed is added to principal prior to grantor’s death the trustees may not distribute income to spouse without the consent or approval of a party who would be considered an adverse_party for purposes of sec_677 of the internal_revenue_code sec_3_2 provides that the trustees can distribute principal to spouse and children to provide for their support maintenance and education after taking into consideration the income and other resources known to the trustees to be available to them there is no duty to equalize payments and spouse’s welfare is the paramount consideration in making such distributions prior to grantor’s death the trustees may not distribute principal to spouse without the consent or approval of a party who would be considered an adverse_party for purposes of sec_677 sec_3_3 provides that after the death of the last to die of grantor and spouse or at such earlier time as the trustees in their discretion may determine the trustees are to divide trust into equal shares one share for each of grantor’s then living children and one share for each deceased child of grantor who has then living issue sec_3 provides that the trustees have the discretion to distribute income to the child for whom the trust share was established and that child’s issue there is no duty to equalize payments and the welfare of the child for whom the trust was established is the paramount consideration for making such distributions sec_3 provides that the trustees may distribute principal to the child and that child’s issue whenever the trustees determine that the income and other resources known to the trustees to be available to the child and issue are not sufficient for their reasonable support maintenance and education including but not limited to the plr-103498-13 purchase or improvement of a home for the child that is commensurate with the child’s income and standard of living there is no obligation to equalize payments among beneficiaries and the child’s welfare is the paramount consideration in making such distributions sec_3 provides that the child has a testamentary limited power to appoint the remaining balance of his or her trust share to the child’s spouse and grantor’s then living issue property not appointed is to be distributed to the child’s then living issue by right of representation or if the child has living no issue to grantor’s then living issue by right of representation provided that if any of the issue is an income_beneficiary of a_trust share established under trust the property is to be contributed to that trust share section dollar_figure provides that the trustees will distribute a_trust share created for a deceased child who has issue as directed by the deceased child’s testamentary_power_of_appointment among the deceased child’s spouse and grantor’s living issue property not appointed is to be distributed to the deceased child’s then living issue by right of representation section dollar_figure provides that notwithstanding sec_3 if during spouse’s lifetime the trustees divide trust into trust shares for the benefit of grantor’s issue the following shall apply sec_3 provides that if the trustees determine that the income and other resources known to the trustees to be available to spouse is not sufficient for her reasonable support and maintenance taking into consideration her standard of living as of the date of grantor’s death the trustees may pay spouse so much of the principal and income of the trust shares created for grantor’s living children as the trustees in their discretion determine to be required for those purposes each such trust share is required to contribute an equal amount toward such payments section dollar_figure provides that if spouse and all of grantor’s issue die prior to the final distribution of trust then percent of trust is to be distributed pursuant to spouse’s limited_power_of_appointment property not appointed is to be distributed in equal shares to the then living members of a group of eight named individuals section provides that grantor’s purpose in creating trust is to conserve trust principal and achieve savings in income and death taxes if however the trustees determine that changes in the tax laws or other circumstances would frustrate this purpose or that the corpus of trust or a_trust share is insufficient to justify the continuance of trust or a_trust share the trustees can terminate trust or a_trust share and distribute the assets to the then income beneficiaries by right of representation the trustees cannot make distributions to spouse in termination of trust unless they receive the consent or approval of a party who would be considered an adverse_party to her within the meaning of sec_672 plr-103498-13 sec_8_1 provides that a trustee cannot exercise or join in the exercise of any power to terminate any trust if a distribution in termination would be made to the trustee nor can a trustee exercise or join in the exercise of any power to pay over use or apply the principal or income of any trust for his own benefit or for the benefit of any person whom he has a then existing legal_obligation to support sec_9_1 provides that if spouse is unable or unwilling to continue to act as a co-trustee spouse may appoint a successor co-trustee in her place or in the place of any successor co-trustee she may have appointed who is unable or unwilling to act or to continue to act as a co-trustee if spouse fails to appoint a successor co-trustee and such failure continues for a period of days at the conclusion of the day period bank shall act as successor co-trustee or sole trustee sec_9_2 provides that if individual co-trustee is unable or unwilling to act as co-trustee spouse may appoint a successor co-trustee in his place or in the place of any successor co-trustee she may have appointed who is unable or unwilling to act or to continue to act as co-trustee if spouse fails to appoint a successor co-trustee and such failure continues for a period of days at the conclusion of the day period bank shall act as successor co-trustee or sole trustee sec_9_3 provides that after the division of trust into trust shares and after a child has attained the age of years the child shall act as co-trustee of his or her share with individual co-trustee if a child is unable or unwilling to act as co-trustee the child may appoint a successor co-trustee if the child fails to appoint a successor co-trustee and such failure continues for a period of days at the conclusion of the day period bank shall act as successor co-trustee or sole trustee however if individual co-trustee is unable or unwilling to act or to continue to act as co-trustee the child may appoint a successor co-trustee if the child fails to appoint a successor co-trustee and such failure continues for a period of days at the conclusion of the day period bank shall act as successor co-trustee or sole trustee section provides that spouse and after spouse’s death a child for whom a_trust share is established can remove any corporate fiduciary then acting as trustee which has its principal_place_of_business in a state other than the state in which spouse or child is domiciled and appoint as a trustee or co-trustee a corporate fiduciary which has its principal_place_of_business in the state in which spouse or child is then domiciled section provides that if bank is unable or unwilling to act as trustee spouse or if she is dead grantor’s issue who are then income beneficiaries of such trust share by majority vote may appoint an individual or corporate fiduciary as successor trustee in its place plr-103498-13 on date in year grantor funded trust with stock in a closely held company on date in year grantor contributed to trust stock in another closely held company it has been represented that all of the stock grantor contributed to trust was on the dates of contribution grantor’s sole and separate_property and not marital property under the laws of state grantor and spouse were divorced in year a year before in year spouse executed an instrument resigning as co-trustee of trust effective date a date after october in addition in the instrument spouse declined to exercise her right under sec_9_1 of trust to appoint a successor co-trustees subsequent to grantor and spouse’s divorce spouse executed a disclaimer on date date is more than months after date the date spouse’s interests in trust were created the disclaimer provided that she irrevocably renounced disclaimed relinquished and released any and all beneficial income and principal interest and special powers of appointment which she may now have or which she may otherwise hereafter acquire in and to trust specifically citing her discretionary income and principal interests and special_power_of_appointment under sec_3_1 sec_3_2 sec_3 and dollar_figure of trust it has been represented that trustees have never made a distribution of income or principal to spouse since trust’s establishment through the date of the disclaimer it has been represented that spouse’s disclaimer was effective under state law on date the court entered an order accepting spouse’s and individual co-trustee’s resignation as trustees and approving the appointment of bank and child as successor co-trustees the date court order provided that the successor co-trustee to child was child the successor co-trustee to child was child and the successor co-trustee to child was child the order also confirmed spouse’s disclaimer some years later in year a dispute arose between child and bank as to whether trust had been or should now be divided into four separate trusts pursuant to sec_3_3 of trust and as to the identity of the co-trustees of the four separate trusts on date bank filed a petition with court to resolve these issues after considerable negotiation the parties entered into a settlement agreement on date court issued an order approving the settlement agreement subject_to the issuance of a private_letter_ruling from the internal_revenue_service the terms of the settlement agreement are as follows trust is to be divided pursuant to sec_3_3 of trust into four equal separate trusts one for each of grantor’s children each child’s trust is to be further divided into two separate trusts trust a and b the terms of trust a and b are identical except as to the identity of the corporate co-trustee once a year each child in his or her individual capacity may request that the corporate trustee of his or her separate trust a transfer up to dollar_figurex from plr-103498-13 trust a to trust b the dollar_figurex amount shall not include any stock in a closely held company the transfer will consist first of income and then principal upon the earlier to occur either y years from the effective date of the settlement or the date of grantor’s death each child may transfer from the child’s trust a to the child’s trust b all of the remaining assets of the child’s trust a other than stock in a closely held company during grantor’s lifetime so long as a child’s trust a owns stock in a closely held company the stock cannot be transferred to the child’s trust b if the stock is liquidated during grantor’s lifetime but after y years from the effective date each child may transfer from the child’s trust a to the child’s trust b all the remaining assets in trust a any time after the stock’s liquidation upon and after grantor’s death any stock in a closely held company owned by a child’s trust a shall continue to be held in the child’s trust a until the earlier to occur of the z-year anniversary of grantor’s death or the liquidation of the stock the final transfer date upon the final transfer date each child may transfer all the remaining assets of the child’s trust a including any stock in a closely held company to the child’s trust b if a child dies prior to the final transfer date and the child exercised the special_power_of_appointment under sec_3 of trust the exercise must comply with the two preceding paragraphs above if a child dies without exercising the power_of_appointment the trustee is to distribute the remaining assets of the child’s trust a and b pursuant to sec_3 of trust at all times there shall be a corporate trustee of the trusts a and b bank is the corporate trustee of all trusts a bank cannot be removed as co-trustee except as provided under state law if bank resigns or is removed the child for whom the trust a was established can appoint a successor corporate trustee the child for whom a_trust b has been created may select the corporate trustee for that child’s trust b the child can remove this corporate trustee if the corporate trustee resigns or is removed the child can appoint a successor corporate trustee the following rulings have been requested the division of trust into separate trusts and the division of the separate trusts into separate trusts a and b a child’s exercise or failure to exercise a transfer right and the other proposed modifications to trust set forth in the settlement agreement will not cause any distribution from or termination of any interest in trust the separate trusts or the separate trusts a and b to be subject_to gst tax under sec_2601 plr-103498-13 the division of trust into separate trusts the division of the separate trusts into separate trusts a and b a child’s exercise or failure to exercise a transfer right and the other proposed modifications to trust set forth in the settlement agreement will not constitute transfers subject_to federal gift_tax the division of trust into separate trusts the division of the trusts into separate trusts a and b a child’s exercise or failure to exercise a transfer right and the other proposed modifications to trust set forth in the settlement agreement will not cause any assets of trust the separate trusts or the separate trusts a or b to be included in the gross_estate of any beneficiary or grantor the division of trust into separate trusts the division of the separate trusts into separate trusts a and b a child’s exercise of a transfer right and the other proposed modifications to trust set forth in the settlement agreement will not cause trust any separate trust any separate trust a or b or any beneficiary to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 or sec_1001 the proposed modifications to trust set forth in the settlement agreement will result in separate trust a holding assets with the same basis such assets had in trust and will result in a holding_period for all the assets allocated to a separate trust a that include trust’s holding_period under sec_1223 and following the transfer of assets from a separate trust a to a separate trust b such trust b’s basis in the transferred assets will be the same as the basis such assets had in trust a and will result in a holding_period for such transferred assets that include trust a’s holding_period each of the separate trusts a and b will be treated as a separate trust for federal_income_tax purposes law and analysis ruling sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the year by an individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2518 provides that if a person makes a qualified_disclaimer with respect plr-103498-13 to any interest in property the disclaimed interest will be treated for gift estate and gst tax purposes as if the interest had never been transferred to such person sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer and passes either to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that a disclaimer is a qualified_disclaimer only if the writing described in sec_25_2518-2 is delivered to the persons described in sec_25_2518-2 no later than the date which is months after the later of-- i the date on which the transfer creating the interest in the disclaimant is made or ii the day on which the disclaimant attains age sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a tax distribution a taxable_termination and a direct_skip sec_2642 provides that the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if-- i the single trust was divided on a fractional basis and ii the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2652 provides that in the case of any property subject_to the tax imposed by chapter the term transferor means the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies plr-103498-13 sec_26_2652-1 provides that a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits under of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax the non-chapter portion represents the value of all assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be one and the inclusion_ratio as defined in sec_2642 is zero the chapter portion of the trust represents the value of all additions to the trust made after date the inclusion_ratio of the chapter portion is determined under sec_2642 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if-- the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes plr-103498-13 sec_26 b i d provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate state court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation in which in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative cots the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for plr-103498-13 in the original trust therefore the trust will not be subject_to the provisions of chapter in the present case trust was irrevocable on september after this date however spouse executed a disclaimer that was effective under state law to terminate her interests in trust spouse executed this disclaimer more than months after date the date spouse acquired interests in trust spouse’s interests in trust consisted of the right to income and principal distributions a limited power to appoint trust assets and the power to name successor trustees we express no opinion as to the fair_market_value of these rights or powers for federal gift_tax purposes based upon the facts submitted and the representations made we conclude that spouse made a gift to children on date when she disclaimed her interests in trust as a result of spouse’s gift spouse is the transferor for gst tax purposes of a portion of trust equal to the fair_market_value of spouse’s gift determined under sec_2512 the remaining portion of trust is gst exempt because trust was irrevocable prior to october with respect to the proposed modifications to trust set forth in the settlement agreement the proposed divisions of trust are similar to the division described in example of sec_26_2601-1 the proposed trustee modifications to trust set forth in the settlement agreement are administrative in nature see example of sec_26_2601-1 finally the proposed transfer of assets from trust a to trust b though not a qualified_severance is similar to a qualified_severance described in sec_2642 in that the terms of the trust acquiring the assets are the same as the originating trust the beneficiaries’ right to and power over the trust assets has not changed assets are merely placed in a_trust with the same terms as the original trust but with a different corporate co-trustee in addition the facts provided and representations made indicate that the proposed modifications to trust set forth in the settlement agreement represent a compromise between the positions of the litigating parties and reflect the parties’ assessments of the relative strengths of their positions these facts and representations indicate that the settlement is the product of arm’s length negotiations and is within the range of reasonable outcomes under trust’s terms and applicable state law accordingly based upon the facts submitted and the representations made we conclude that the division of trust into separate trusts and the divisions of the separate trusts into separate trusts a and b a child’s exercise or failure to exercise a transfer right and the other proposed modifications to trust set forth in the settlement agreement will not cause any distribution from or the termination of any interest in the portion of trust the separate trusts or the separate trusts a and b that is gst exempt to be subject_to gst tax under sec_2601 plr-103498-13 ruling sec_2501 imposes a tax on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case the proposed modifications to trust set forth in the settlement agreement do not increase decrease or otherwise change any beneficiary’s beneficial_interest in trust accordingly based upon the facts submitted and the representations made we conclude that the division of trust into separate trusts the divisions of the separate trusts into separate trusts a and b a child’s exercise or failure to exercise a transfer right and the other proposed modifications to trust set forth in the settlement agreement will not constitute transfers subject_to federal gift_tax ruling sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent’s death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death -- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a plr-103498-13 reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_20_2038-1 of the estate_tax regulations provides that sec_2038 does not apply to a power that a decedent has under local law that can only be exercised with the consent of all parties having an interest in the transferred property state statute provides that a_trust or any part thereof may be revoked modified or terminated by written consent of the settlor and all beneficiaries of a_trust or any part thereof in this case the proposed modifications to trust set forth in the settlement agreement do not increase decrease or otherwise change any beneficiary’s beneficial_interest in trust accordingly based upon the facts submitted and the representations made the division of trust into separate trusts the divisions of the trusts into separate trusts a and b a child’s exercise or failure to exercise a transfer right and the other proposed modifications to trust set forth in the settlement agreement will not cause any assets of trust the separate trusts the separate trusts a or b to be included in the gross_estate of any beneficiary or grantor ruling sec_4 and sec_61 provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property plr-103498-13 for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange here trust’s assets will be distributed in_kind on an equal basis among the four separate trusts because the transfer of assets from trust to each separate trust will be made under the express authority granted to the trustees under the terms of the trust document the beneficiaries do not acquire their interest in their respective separate trust as a result of the exchange of their interests in trust but instead by reason of the exercise of the trustees’ existing authority to divide trust in addition the further division of each separate trust into separate trusts a and b is not an exchange because each child continues to hold all of the interest in the assets of their respective separate trust before and after the division accordingly based upon the facts submitted and the representations made we conclude that the severance of trust and further division of each separate trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 each asset of trust will have the same basis and holding_period in the hands of each separate trust a and b as that asset had in the hands of trust because no exchange is taking place sec_1223 does not apply ruling sec_643 provides that under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and the principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that in the case of a_trust which was irrevocable on date sec_643 shall apply only to that portion of the trust which is attributable to a contribution to corpus after date accordingly based on the facts submitted and the representations made we conclude that as long as each separate trust a and separate trust b created by the plr-103498-13 division of trust are each separately managed and administered they will each be treated as separate trusts for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
